Walton, J.
We do not find it necessary to consider the technical objections made to the maintenance of this suit, for we are satisfied it cannot be maintained upon its merits. The bill states in substance that Charles Sawyer, at the time of his death, had on deposit in one of the banks in Portland, in his own name, and "upon his individual account,” $898.08 ; and that "said deposit included and covered” abalance of $559.35, held by said Sawyer in trust for the Portland and Harpswell Steamboat Company; and the prayer of the bill is that the defendant, as administrator upon said Sawyer’s estate, may be required to pay over said balance to the plaintiff for the benefit of said company. It is plain from these statements that the trust funds were not only deposited to the private and individual account of Sawyer, but that the funds had in some way become mixed with other funds belonging to him; for the balance claimed to be due from him to the company is considerably less than the amount remaining on deposit in the bank. The identity of the trust funds is therefore lost; and, in such a case, the cestui que trust can stand no better than other creditors. Goodell v. Buck, 67 Maine, 514.
Bill dismissed, with costs.
Appleton, C. J., Virgin, Libbey and Symonds, JJ.,. concurred.